DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A provisional double patenting rejection is put forth – See below.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/053024. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite position determination using reference signal sinusoids, using (or not using) FFT, determining phase differences and sending back a reference sinusoid along with another reference sinusoid containing the measured phase differences.
The dependent claims are similar as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan WO2014/043237 and further in view of Bartlett US 2012/0122485.
As per claim 1, Keegan WO2014/043237 teaches a method of receiving a reference signal for distance measurement by a first wireless device in a wireless communication system (Abstract teaches determining location by receiving “a plurality of pilot tones at a plurality of corresponding frequencies”, which reads on the limitation), the method comprising: 
receiving, from a second wireless device, a first reference signal including a first sinusoidal signal of a first angular frequency  and a second sinusoidal signal of a second angular frequency (Abstract teaches determining location by receiving “a plurality of pilot tones at a plurality of corresponding frequencies”, which reads on the limitation.  Para #5 below teaches “..receiving….a plurality of pilot tones at a plurality of corresponding frequencies..” See figures as well).

    PNG
    media_image1.png
    568
    841
    media_image1.png
    Greyscale

	







From Para #24 below, shows pilot tones have multiple frequencies F1, F2, etc.:

    PNG
    media_image2.png
    390
    835
    media_image2.png
    Greyscale

performing fast Fourier transform (FFT) on the first reference signal (Figure 3c shows an FFT module that performs FFT on all the pilot/reference signals received, which reads on performing FFT on the first reference signal (which has the two sinusoidal waves/signals));
obtaining a phase difference between the first sinusoidal signal and the second sinusoidal signal based on a result of the FFT (See figure 5A which teaches determining a difference in phase between the pilot tones, #508 and is also put forth in Para #3 below)

    PNG
    media_image3.png
    181
    823
    media_image3.png
    Greyscale

But is silent on 
transmitting a second reference signal for distance measurement and a third reference signal indicating information about the phase difference to the second wireless device.
At least Bartlett US 2012/0122485 teaches multiple users in Figure 8 that can each send a reference signal to the other user(s), ie. A>B and B>A, to allow each to determine its position as based on the other user’s refernce/pilot (note that Bartlett teaches using multiple frequencies and reference signals/pilot tones as shown in figure 7), hence one skilled sees that multiple users would send a same/similar reference signal to another user AND that another user would send back a similar reference signal so that both users can calculate their position based on the other’s reference signal, which reads on “transmitting a second reference signal for distance measurement”.
Furthermore, with regard to “sending a third reference signal indicating information about the phase difference to the second wireless device”, the examiner inteprets this limitation as a kind of “feedback” that can be used for possible error detection/correction and reduce the possibility of false/incorrect position determination since the one user will be telling the other user what phase differences it measured (which can be used to compare it to its calculations and see if they are same/similar, otherwise there is an error in one of their calculations).  
Bartlett teaches this concept where any/all measurements made by the receiving device are sent back to the sending device (as per figure 10):
[0167] A second approach is for each device to send its measurements back to the devices for which the measurements were made. This approach is shown as a message flow chart in Fig. 10.  At a first time Device A, 1002, transmits a signal 1010 to B 1004 and C 1006. B measures the signal and transmits the measurement 1016 back to A 1002.  C measures the signal and transmits the measurement 1017 back to A 1002. At a second time B 1004 transmits its signal 1012 to A 1002 which measures it and sends the measurement 1018 back, and to C 1006 which measures it and sends the measurement 1019 back. At a third time C 1006 transmits its signal 1014 to A 1002 which measures it and sends the measurement 1020 back, and to B 1004 which measures it and sends the measurement 1021 back to C 1006. All of the devices now have the necessary measurements for any or all of them to solve the ranges to neighbours, although this is not necessarily sufficient for a completely general solution of the problem described. For example A knows the ranges to B and C, but without knowing the range between B and C a full solution of the position is not possible. However, it is easy for each device to include in the measurement message additional data reporting its measurements of other neighbours, or their ranges.
Note that Bartlett figure 17 which teaches broadcasting measured phases and frequency offsets, which is similar to the concept put forth (ie. sending to one/all measured values so they can use them and/or at least compare them to their measuements):
[0243] Signal transmission operates on a broadcast basis, so that when device A sends its signal, this is to as many devices as can receive it as possible. Transmission of measurement data operates on a point-to-point basis which each measurement being transmitted from the receiving device to the sending device. This mode of operation is further illustrated in FIG. 9 in which the devices send their measurements to a separate device for position computation and in FIG. 10 in which the devices send their measurements back to the device that sent the signal. Data transmitted as illustrated in FIG. 17 comprises at least: [0244] destination device address 1702 
[0245] sending device address 1704 [
0246] measured phase 1706 
[0247] measured frequency 1708 
[0248] measurement time 1710 
[0249] Optional message integrity check 1712
[0251] An alternative option is to use a broadcast model as illustrated in FIG. 11, in which each device periodically transmits a block of measurement data for all the signals it has received since it last transmitted a set of measurements. As a minimum this block of measurement data comprises: 
[0252] sending device identity 
[0253] list of device identities from which measurements have been received 
[0254] one or more phase measurements for each; in general the number of phase measurements reported would be one less than the number of tones making up the signal. 
[0255] measured frequency for each 
[0256] measurement time for each
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Keegan, such that it transmits a second reference signal for distance measurement and a third reference signal indicating information about the phase difference to the second wireless device, to provide the ability for each device to compare its phase measurements to what the other device calculated (for error control comparisons, etc.).

	


As per claims 2, 9, the combo teaches claim 1/8, wherein a phase of the third reference signal has as large an offset as the phase difference from a phase of the second reference signal (The examiner notes that all things being equal, if the 2nd device sends a first reference signal (with 2 sinusoids) to the 1st device AND THEN the 1st device sends back a reference signal using the same sinusoids having the same frequencies, then the phase offset will inherently be the same, which reads on the limitation).  
For example, one skilled firstly makes the assumption that both devices are capable of transmitting in the same frequency range (ie. they use same transceivers).  Next, the 2nd device sends a reference signal (with 2 sinusoids having different frequencies) to the 1st device.   Lastly, the 1st device sends back a TWO reference signals (ie. 2nd and 3rd).
The examiner notes that the 1st device can send back the 2nd refernce signal with any frequencies it wants BUT when the 3rd reference signal uses the same sinusoids (and frequencies) as was sent in the 1st reference signal, then they would essentially have the same phase offset.   
Since there is nothing in the references that prevent the 3rd reference signal from using the same sinusoids/frequecies, the limitation is properly rejected.


As per claims 6 and 13, the combo teaches claim 1/8, wherein a process of exchanging the first reference signal, the second reference signal, and the third reference signal is performed alternately in a plurality of wireless devices including the first wireless device, the second wireless device, and the third wireless device (At least Bartlett teaches each device receiving refernece signals and calculating data point where each can then send out their own calculations (for the other device(s) to use), which is serial fashion performed alternately and reads on the limitation)) .  




As per claims 8 and 15, the examiner notes that these claims are rejected in their entirety as based on the rejection of claim 1.  
1)  One subtle difference is that these claims do not stipulate the use of the FFT function but the examiner notes that the claims do not exclude the FFT from being used, hence the prior art properly teach each/every limitation of the claim (just without the exlicit need for FFT to be (or not be) used).
Further to this point, there are many other functions/steps performed by the prior art that are not discussed in the applicant’s claim but the prior art still properly rejects the claims.   
Lastly, the claim does not explicitly exclude the FFT from being used (that would be a different inventive concept and be grounds for a “restriction based upon original presentation” if presented in a future amendment).  Also, the applicant would have to show exactly where in their specification that they have an embodiment that does NOT use FFT.
2)  Regarding the claim limitation “..estimating a distance between the first wireless device and the second wireless device by using the phase difference information, wherein the phase difference information indicates a phase difference between the first sinusoidal signal and the second sinusoidal signal, measured by the first wireless device receiving the first reference signal”, Keegan teaches determining the phase differences on at least two received reference signals/sinusoids AND using the phase difference in a calculation to estimate the distance between sender/receiver (see above).



As per claim 14, the examiner notes that the claim is rejected in its entirely as based on the rejection of claim 1.  






Allowable Subject Matter
Claims 3-5, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical concepts not found in at least the prior art of record, either alone or in combination.
Claim 3:  wherein the phase difference is calculated by Equation A, [Equation A]  
    PNG
    media_image4.png
    38
    265
    media_image4.png
    Greyscale
 where 'ts,RX' represents a starting time of the FF1 for the first reference signal, 'ta,RX represents an arrival time of the first reference signal at the first wireless device, 'wi' represents the first angular frequency, 'w2' represents the second angular frequency, 'XRx(wl)' represents an FF1 result of the first sinusoidal signal, and 'XRx(w2)' represents an FF1 result of the second sinusoidal signal.  

Claim 4: wherein a distance between the first wireless device and the second wireless device is calculated by Equation B, [Equation B]  
    PNG
    media_image5.png
    25
    206
    media_image5.png
    Greyscale
 26Docket No. 2101-71957 where 'd' represents the distance between the first wireless device and the second wireless device, 'c' represents the speed of light, 'tsymb' represents one symbol length, '0' represents the phase difference, Af represents a subcarrier spacing between the second reference signal and the third reference signal, and 'delta2' represents a difference between an arrival time of the second reference signal at the second wireless device and a time of performing FFT on the second reference signal.  

Claim 5: wherein 'delta2' is calculated by Equation C, [Equation C] 
    PNG
    media_image6.png
    11
    169
    media_image6.png
    Greyscale
where 't s,Tx' represents a time when the first reference signal is transmitted from the second wireless device, 'ta,Tx' represents the arrival time of the second reference signal at the second wireless device, and 'n' represents the number of symbols between the first reference signal and the second reference signal.  

Claim 7:  wherein the first wireless device estimates a distance between the second wireless device and the third wireless device by overhearing information about a phase difference transmitted to the second wireless device by the third wireless device.  

Claim 10:  wherein the distance between the first wireless device and the second wireless device is calculated by Equation B, [Equation B]  
    PNG
    media_image7.png
    25
    206
    media_image7.png
    Greyscale
 where 'd' represents the distance between the first wireless device and the second wireless device, 'c' represents the speed of light, 'tsymb' represents one symbol length, '0' represents the phase difference, Af represents a subcarrier spacing between the second reference signal and the third reference signal, and 'delta2' represents a difference between an arrival time of the second reference signal at the second wireless device and a time of performing fast Fourier transform (FF1) on the second reference signal.  

Claim 11:  wherein 'delta2' is calculated by Equation C, [Equation C] 
    PNG
    media_image8.png
    11
    169
    media_image8.png
    Greyscale
where 't sx' represents a time when the first reference signal is transmitted from the second wireless device, 'ta,Tx' represents the arrival time of the second reference signal at the second wireless device, and 'n' represents the number of symbols between the first reference signal and the second reference signal.  

Claim 12:  wherein the phase difference is calculated by Equation A, [Equation A] 28Docket No. 2101-71957 
    PNG
    media_image4.png
    38
    265
    media_image4.png
    Greyscale
 where 'ts,RX' represents a starting time of the FF1 for the first reference signal, 'ta,RX represents an arrival time of the first reference signal at the first wireless device, 'wi' represents the first angular frequency, 'w2' represents the second angular frequency, 'XRx(wl)' represents an FF1 result of the first sinusoidal signal, and 'XRx(w2)' represents an FF1 result of the second sinusoidal signal.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414